Citation Nr: 1812965	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for rectal cancer, claimed as colon cancer, to include as due to exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

On January 23, 2018, the Veteran withdrew his hearing request as he is unable to travel.  Accordingly, the Board finds the Veteran's request for a hearing is deemed withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board finds that a remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinions on file requires further clarification.  Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim for service connection for rectal cancer can be decided.  

In the January 2014 advisory opinion on radiation review, the Director of Compensation Service advised that it is unlikely that the Veteran's adenocarcinoma of the rectum resulted from his exposure to ionizing radiation in service.  In his rationale, the Director cited to a letter from Defense Threat Reduction Agency that stated, in part, that while the Veteran was a participant of Operation TEAPOT in 1955, the Veteran could have received no more than 16.3 rem of external gamma dose; 4.5 rem of external neutron dose; 0.1 rem of internal committed dose to the rectum (alpha); and 8 rem of internal committed dose to the rectum (beta + gamma).  From this data, the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health calculated a 99th percentile value for the probability of causation of 26.66%.  As such, it was opined that there was no reasonable possibility that the Veteran's claimed adenocarcinoma of the rectum resulted from radiation exposure in service.  These findings were also reiterated in the January 2015 memorandum.  

In contrast, the Veteran's treating physician opined in a March 2015 letter that the cause of the Veteran's rectal cancer "can, at least as likely as not, be from [the Veteran's] exposure to the radiation while he was in service." Further, the physician opined that based on the VA records of the Veteran's exposure to ionizing radiation and her experience, the radiation exposure, "if not a direct cause, is at least a contributing cause" of his rectal cancer. 

The Board finds that further medical opinion is required in order to address whether the conceded radiation exposure is at least a contributing cause of his rectal cancer.  In addition, the Board finds that clarification is required to determine whether rectal cancer is part of or etiologically related to colon cancer, as colon cancer is a qualified disease for presumptive service connection.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Obtain an opinion from an appropriate medical professional.  The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed must be included in the report.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The reviewer must provide a diagnosis for the Veteran's current rectal cancer and determine:

(1) if rectal cancer is the same diagnosis as, part of, or etiologically related to colon cancer; and 

(2) if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's rectal cancer was caused by or related to his conceded exposure to ionizing radiation. 

In rendering this conclusion, the examiner must specifically discuss the Veteran's conceded radiation exposure and the treating physician's March 2015 medical opinion that the radiation exposure is at least a contributing cause of his rectal cancer.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue of entitlement to service connection for rectal cancer, including as due to exposure to ionizing radiation.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





